Hascall, J.
This action was brought, as alleged, to recover damages for a breach of contract upon the purchase by the plaintiff from the defendants of a certain butcher shop and fixtures in the city of New York, together with an unexpired lease of the premises, having about three years to run; and also special damages for alleged false representations concerning the defendants’ ability to procure an assignment of their lease to be made to the plaintiff at the time of his purchase of their business. For these three elements of damage, the plaintiff sought to recover back the sum of $700, paid by him at the time of purchase, and also $500 as damages for the false representations, $1,200 in all. The plaintiff alleged that he had been compelled to remove from the premises, shortly after he had entered into possession and enjoyment under his contract of purchase. It does not appear that the defendants procured an assignment of their lease to be made to the plaintiff. The landlord would not recognize and accept plaintiff as tenant, but actually began proceedings for dispossession.
It seems that the charge, upon which the whole case was left with the jury, strictly conformed with the ruling set forth in Voltz v. Blackmar, 64 N. Y. 444; and, even though the trial justice might have deemed it a case where a smaller amount than was awarded would have done better justice between the parties, yet, the limit, in his opinion, being less than excessive, he had the right and thought it proper not to set aside the verdict, since so well within the peculiar province of the jury. Kiff v. Youmans, 20 Hun, 125. We think this view correct.
Judgment and order appealed from affirmed, with costs.
Fitzsimons, Ch. J., concurs.
Judgment and order affirmed, with costs.